Citation Nr: 1507496	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  13-06 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a left eye disability, to include photophobia.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1966 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, in pertinent part, denied service connection for a left eye disability.  

The Veteran testified before a VA Decision Officer (DRO) at a January 2013 hearing conducted at the RO.  Additionally, he testified before the undersigned at a Board hearing in October 2013.  Transcripts of these hearings are of record and have been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board has reviewed the claims file and determines that further development is necessary prior to adjudicating the claim. 

The Veteran contends that his left eye disability is related to military service.  He specifically maintains that sensitivity to light was noted at entrance into military service.  He also stated that he had an in-service eye injury which required a wood chip to be removed from his eye.

The Veteran was afforded a VA examination in September 2012.  Following examination, the examiner diagnosed: meibomian glands disease, blepharitis, nuclear sclerotic cataract and pinguecula.  She reported that the appellant denied photophobia.  The examiner determined that the left eye conditions were less likely than not incurred in or caused by the saw dust injury and photophobia documented in the Veteran's service treatment records.  However, there was no discussion as to whether an eye disability clearly and unmistakably preexisted service.  

With regard to the appellant's assertion that sensitivity to light was noted at entrance into military service, a review of his May 1966 entrance examination notes defective vision.  However, the examination report does not indicate whether defective vision was specifically limited to vision acuity, or if it also encompassed other eye disabilities, including sensitivity to light.  The Board notes that the first service treatment record noting a diagnosis of photophobia was dated in November 1966, 4 days after the appellant entered military service.  As such, an additional examination is needed to determine if any left eye disability, to include photophobia, preexisted military service or is otherwise related to such service.  

The appellant also stated that every 2 to 3 years he receives a VA eye examination.  On remand, these records should be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records regarding treatment for a left eye disability. 

2. Schedule the Veteran for a VA examination for the purpose of ascertaining the etiology of any left eye disability.  The claims file, including this remand, must be reviewed by the examiner. 

The examiner should identify all left eye disabilities found on examination.  
For each diagnosed left eye disability, the examiner should provide an opinion regarding the following:

(a) Did the left eye disability clearly and unmistakably preexist military service? 

(b) If so, whether the left eye disability was clearly and unmistakably NOT aggravated (permanently worsened beyond its natural progression) by military service?

(c) If either or both (a) and (b) above are answered in the negative, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that the left eye disability had its onset during military service or is otherwise related to such service.

The examiner must discuss the report of defective vision noted in the May 1966 entrance examination and state whether such condition would likely include sensitivity to light.  The examiner must also discuss the diagnosis of photophobia noted in the Veteran's service treatment records and what relationship, if any, the condition has to any diagnosed left eye disability.

The examiner should provide a rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

3. If the benefit sought on appeal is not granted, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




